DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 22nd, 2021 has been entered. Claims 1-20 remain pending in the application. The Examiner acknowledges the Applicant’s amendments to claims 1, 5-8, 11, 16-18, and 20 in an effort to overcome the objections and rejections previously set forth in the Non-Final Office Action mailed November 30th, 2020.  The Applicant’s amendments to the Claims have overcome each and every previous objection, 35 U.S.C. § 112(b) rejection, and 35 U.S.C. § 101 rejection.
Response to Arguments
Applicant’s remarks/arguments on Page 5 filed February 22nd, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s remarks/arguments on Page 5 filed February 22nd, 2021, with respect to “Claim Interpretation” have been fully considered.  The claim interpretation has not been withdrawn, pending the Applicant’s response at a later time. 
Applicant’s remarks/arguments on Page 5 filed February 22nd, 2021, with respect to “Claim Rejections – 35 USC § 112” have been fully considered and are persuasive.  The previous rejections regarding 35 U.S.C. § 112(b) have been withdrawn. 
Applicant’s remarks/arguments on Page 5 filed February 22nd, 2021, with respect to “Claim Rejections – 35 USC § 101” have been fully considered and are persuasive.  The previous rejections regarding 35 U.S.C. § 101 have been withdrawn. 

nd, 2021, with respect to “Claim Rejections – 35 USC § 103” for claims 1-20, have been fully considered but they are not persuasive.  Additionally, upon further consideration, a new ground of rejection that does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument is made in view of the amendments to claims 1, 7, 11, and 17.  The previously presented limitations of claims 7 and 17 have been incorporated into amended claims 1 and 11 respectively, which has required a revised combination of the art previously applied.  Furthermore, claims 7 and 17 have been amended such that art previously applied to claims 8 and 18 is also applicable to claims 7 and 17.
In response to Applicant's argument that references teach specific elements of the claims yet each reference individually has deficiencies and that “as a whole, Lescher, Frealle and Thompson fail to disclose a method or system capable of distinguishing between a shaft shear and an autorotation”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, one of ordinary skill in the art would be aware of the teachings of each individual element in regards to claim limitations.  Lescher discloses detecting and comparing measurements (e.g. torque measurements) between two engines for detection of a failure of one engine (Lescher: col. 3: lines 39-59).  Frealle teaches an initial detection of a decrease of torque in a turbine engine (i.e. a first engine) that is coupled to a shaft (i.e. a first engine) during an overspeed condition (Frealle: Abstract), which is detection of an autorotation condition (i.e. a freely driven rotor) by definition, as evidenced by “autorotation: the turning of the rotor of an autogiro or a helicopter with the resulting lift caused solely 
Therefore, Lescher, Frealle, and Thompson, in combination, teach detection of an autorotation from the reduction of engine rotor torque, accommodating an autorotation with fuel regulation, detecting a shaft break/shear condition, ending accommodation of an autorotation during shaft break with fuel cutoff, and comparing the torque values of two/dual engines for detection of an engine failure (i.e. a shaft break).  Since one of ordinary skill in the art would have been aware before the effective filing date of the claimed invention of reasons/motivations for considering the above concepts from the prior art, the combined teachings would have suggested that the autorotation of one rotor is accompanied by a shaft break (or mechanical failure) if only one engine rotor out of two compared engine rotors is exhibiting a torque decrease and thus implementing countermeasures for either natural autorotation or autorotation due to shaft break.  One of ordinary skill in the art would have understood that both rotors are exposed to the same external environment and associated forces, and dual engines would respond similarly when driving dual rotors (e.g. both decreasing in torque output) in the absence of a mechanical failure.
As a result, the examiner maintains the applicability of the references applied.
Claim Interpretation
Claims 11, 14-17, and 19, state that the processing unit and the non-transitory computer-readable memory are “for” the algorithms that follow, which can be interpreted as reciting an intended use of the hardware as opposed to reciting the hardware actually executing the functions.  Relating to apparatus or system claims, a recitation of the intended use of the claimed invention must result in a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 6, 9-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lescher et al. (US 10,578,031; hereinafter Lescher, already of record), in view of Frealle et al. (US 2013/0098042; hereinafter Frealle, already of record), further in view of Thompson et al. (US 6,293,085; hereinafter Thompson, already of record), and still further in view of Bothwell et al. (US 2018/0246510; hereinafter Bothwell, already of record).
Regarding claim 11, Lescher discloses:
 a system for operating an engine in a multi-engine rotorcraft (col. 1, lines 9-17 and col. 8, lines 52-57), the system comprising: 
at least one processing unit; (col. 8, lines 52-57: A computer is used to implement the method.) and 
at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: (col. 8, lines 52-57: A computer contains RAM and ROM for memory with instructions.)
obtaining a first parameter indicative of torque of a first engine; (col. 3, lines 47-51 and 54-55: “of each engine” indicates that the disclosed measuring of parameters is applied to one or more engines.)
… of the first parameter indicative of torque of a first engine; (col. 3, lines 47-51 and 54-55)
… torque of the first engine; (col. 3, lines 47-51 and 54-55)
… the first parameter (col. 3, lines 47-51 and 54-55)
assessing a second parameter indicative of torque of a second engine of the rotorcraft … (col. 3, lines 47-51 and 54-55: Torque data is obtained from more than one engine.)
when the second parameter has not decreased, (col. 1, lines 51-60: The comparison of engines involves determining a difference in values and setting of relative thresholds, so it is implicit that no change, an increase, or a decrease of the value of second parameter is considered in order to properly complete these tasks.) … a rotational speed of the first engine … the first engine; (col. 3, lines 47-51 and 54-55)
when the second parameter has decreased, … (col. 1, lines 51-60)
Lescher does not disclose: 
…
detecting a decrease of the first parameter indicative of torque … 
accommodating an autorotation in response to detecting the decrease of the first parameter;
… while accommodating the autorotation; 
… identifying a shaft shear … and ending the accommodating of the autorotation and maintaining a rotational speed of the first engine below an overspeed threshold in response to identifying the shaft shear of the first engine; …
… maintaining the accommodating.
Frealle, in the same field of endeavor, teaches: 
…
detecting a decrease of the … parameter indicative of torque of the … engine; (paragraph [0013], lines 12-13)
accommodating an autorotation in response to detecting the decrease of the … parameter; (paragraph [0013], lines 1-2 and 7-13: Fuel flow is adjusted according to a reduction in torque and occurs during an overspeed condition.  Overspeed is indicative of autorotation if torque is dropping simultaneously, because the motor drive is not causing the overspeed condition.  If the torque drops to zero (or near zero) during overspeed, as in Fig. 3 and Fig. 4, this gives a clear indication that the rotor is 
… identifying a shaft shear … (paragraph [0014])
when the … parameter has decreased, maintaining the accommodating. (paragraph [0013], lines 1-2 and 7-13)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer controlling two engines and obtaining engine parameters of Lescher with the detection of a decrease of the parameters and the accommodating and maintaining an autorotation of Frealle for the benefit of quickly detecting overspeeding of a free turbine and preventing “explosive runaway” in the case of a shaft break condition, where the prevention is supported by an initial countermeasure of regulating fuel flow (accommodating) (paragraph [0013], lines 1-2 and 7-13) when torque has dropped (to near zero) (Fig. 3 and Fig. 4) during an overspeed condition (i.e. an indication of autorotation). (Frealle: paragraph [0006], lines 5-13, and paragraph [0012]).
Lescher in view of Frealle does not disclose:
…
… identifying a shaft shear of the first engine and ending the accommodating of the autorotation and maintaining a rotational speed of the first engine below an overspeed threshold in response to identifying the shaft shear of the first engine; …
Thompson, in the same field of endeavor, teaches:
…
identifying a shaft shear of the … engine and ending the accommodating of the autorotation … identifying the shaft shear of the … engine; (col. 2, lines 26-29: A shaft shear is detected, and the fuel cut-off taught in response is equivalent to ending the accommodation of the autorotation.) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer controlling two engines and obtaining engine parameters, the detection of a decrease of the parameters, and the accommodating and maintaining an autorotation of Lescher in view of Frealle with the identifying a shaft shear of the … engine and ending the accommodating of the autorotation of Thompson for the benefit of immediately detecting a shaft failure and shutting down the engine as a means for “improving the safety and integrity of the passenger compartment” (Thompson: col. 2, lines 5-9 and 19-23). 
Lescher, in view of Frealle, further in view of Thompson does not disclose: 
…
… identifying a shaft shear … and ending the accommodating of the autorotation and maintaining a rotational speed of the first engine below an overspeed threshold in response to identifying the shaft shear of the first engine; …
Bothwell, in the same field of endeavor, teaches: 
… maintaining a rotational speed of the first engine below an overspeed threshold (paragraph [0021], lines 5-15) in response to … the shaft shear of the … engine. (paragraph [0054], lines 6-9: The collective stick control system and associated fly-by-wire (FBW) RPM (i.e. rotational speed) regulation is available during a shaft shear condition.  The shear device normally couples the output shaft to the transmission per Fig. 5. and [0053]: lines 15-17.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer controlling two engines and obtaining engine parameters, the detection of a decrease of the parameters, and the accommodating and identifying the shaft shear of the … engine of Lescher, in view of Frealle, further in view of Thompson with the maintaining a rotational speed of the first engine below an overspeed threshold in response to … the shaft shear of the … engine of Bothwell for the benefit of the outcome of a smooth and efficient flight and assistance for a pilot to stabilize the rotorcraft, as enabled by the control system.  This is equivalent to providing a safer flight, and safety through increased stability is desirable in an unstable situation of a shaft break/shear. (Bothwell: paragraph [0002], lines 9-12)

Regarding claim 12, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses: 
The system of claim 11, wherein the first parameter is torque of the first engine and the second parameter is torque of the second engine. (Lescher: col. 3, lines 47-51 and 54-55: Torque is the designated parameter.)
Regarding claim 16, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses:
The system of claim 11, wherein maintaining the rotational speed of the first engine below the overspeed threshold (Bothwell: paragraph [0021], lines 5-15; and paragraph [0054], lines 6-9) comprises commanding a shut-off of fuel to the first engine in response to identifying the shaft shear (Thompson: col. 2, lines 26-29) of the first engine. (Lescher: col. 3, lines 47-51 and 54-55) 
The same motivations as described in claim 11 above for combining Lescher, Frealle, Thompson, and Bothwell apply to claim 16.
Regarding claim 19, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses:
The system of claim 11, wherein the program instructions are further executable by the at least one processing unit for (Lescher: col. 8, lines 52-57) obtaining the second parameter from an engine computer associated with the second engine. (Lescher: col. 3, lines 47-51 and 54-55)
Regarding claim 1, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding claim 2, the claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise.
Regarding claim 6, the claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.


Regarding claim 9, the claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.



Regarding claim 10, Lescher, in view of Frealle, in further view of Thompson, in still further view of Bothwell discloses: 
The method of claim 1, further comprising determining the second parameter based on measurements (Lescher: col. 3, lines 47-51 and 54-55) obtained from at least one sensor (Thompson: col. 3, lines 4-6) of the second engine. (Lescher: col. 3, lines 47-51 and 54-55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the determining the second parameter based on measurements … of the second engine of Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell with the determining the … parameter based on measurements obtained from at least one sensor of the … engine of Thompson for the benefit of immediately detecting a shaft failure and shutting down the engine as a means for “improving the safety and integrity of the passenger compartment” (Thompson: col. 2, lines 5-9 and 19-23), where Thompson teaches sensor-
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell, as applied to claims 1, 2, 6, 9-12, 16, and 19 above, and yet still further in view of Brummel et al. (US 10,415,422; hereinafter Brummel, already of record).
Regarding claim 13, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses: 
The system of claim 11, wherein the first parameter is … the torque of the first engine and the second parameter is … the torque of the second engine. (Lescher: col. 3, lines 47-51 and 54-55)
Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell does not disclose: 
… a rate of change of the torque of the first engine and … a rate of change of the torque of the second engine.
Brummel, in the same field of endeavor, teaches:
… a rate of change of the torque … (col. 2, lines 29-34: The continuous measuring, the detection of temporal change, and the estimating of the development or torque lead to and require consideration of the rate change of the torque.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second engine and associated torque parameters of Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell with the rate of change of the torque of Brummel for the benefit of providing a system enhancement in the form of a robust and dynamic measurement system instead of an inflexible static measurement. 
Regarding claim 3, the claim recites analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell, as applied to claims 1, 2, 6, 9-12, 16, and 19 above, and yet still further in view of Meacham et al. (US 2010/0088003; hereinafter Meacham, already of record).
Regarding claim 14, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses: 
The system of claim 12, wherein the program instructions are further executable by the at least one processing unit for (Lescher: col. 8, lines 52-57) detecting … a rotational speed of the first engine, (Lescher: col. 3, lines 47-51 and 54-55) and wherein the autorotation is accommodated in response to detecting the decrease (Frealle: paragraph [0013], lines 1-2 and 7-13) of the first parameter and … the rotational speed (Lescher: col. 3, lines 47-51 and 54-55)
The same motivation as described in claim 11 above for combining Lescher and Frealle applies to claim 14.
Lescher in view of Frealle, further in view of Thompson, still further in view of Bothwell does not disclose: 
… detecting an increase of a rotational speed ... and the increase in the rotational speed.
Meacham, in the same field of endeavor, teaches: 
… detecting an increase of a rotational speed of the … engine … and the increase in the rotational speed. (Paragraph [0018], lines 2-11 and Fig. 1: Both torque and speed sensors are indicated as part of the system.  Paragraph [0025], lines 21-26: Rotational acceleration is calculated from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-based execution, the first engine, the first engine parameter, and the autorotation is accommodated in response to detecting the decrease of the first parameter of Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell with the detecting an increase of a rotational speed of the … engine of Meacham for the benefit of reducing costly engine down-times by detecting rotational speed to validate whether or not the torque sensor is operating properly. (Meacham: paragraph [0005], and paragraph [0025], lines 9-14)
	Regarding claim 15, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell, yet still further in view of Meacham discloses: 
The system of claim 14, wherein the program instructions are further executable by the at least one processing unit for (Lescher: col. 8, lines 52-57) assessing a rotational speed of the second engine, (Lescher: col. 3, lines 47-51 and 54-55) and wherein the accommodating is maintained (Frealle: paragraph [0013], lines 1-2 and 7-13) when the second parameter (Lescher: col. 3, lines 47-51 and 54-55) has decreased (Frealle: paragraph [0013], lines 1-2 and 7-13) and the rotational speed of the second engine (Lescher: col. 3, lines 47-51 and 54-55) has increased. (Meacham: paragraph [0018], lines 2-11; Fig. 1; and paragraph [0025], lines 21-26: Rotational acceleration is calculated from rotational speed sensing. Based on the controller having a memory and thus being able to acquire an acceleration through differentiation over increments of time, the controller is aware of a positive acceleration.  Positive acceleration indicates that an increase in speed is occurring.)
The same motivations as described in claims 11 and 14 above for combining Lescher, Frealle, Thompson, Bothwell, and Meacham apply to claim 15.
claim 4, the claim recites analogous limitations to claim 14 above, and is therefore rejected on the same premise.


Regarding claim 5, the claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise.
Claims 7-8, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell, as applied to claims 1, 2, 6, 9-12, 16, and 19 above, and yet still further in view of Rice et al. (US 5,363,317; hereinafter Rice, already of record from IDS).
Regarding claim 17, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell discloses: 
The system of claim 11, wherein maintaining the rotational speed of the first engine below the overspeed threshold (Bothwell: paragraph [0021], lines 5-15; and paragraph [0054], lines 6-9) in response to identifying the shaft shear (Thompson: col. 2, lines 26-29) of the first engine … (Lescher: col. 3, lines 47-51 and 54-55) 
The same motivations as described in claim 11 above for combining Lescher, Frealle, Thompson, and Bothwell apply to claim 17.
Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell does not disclose: 
… maintaining a rotational speed of the first engine below an overspeed threshold … comprises reducing the fuel flow to the first engine.
Rice, in the same field of endeavor, teaches: 
… maintaining a rotational speed of the first engine below an overspeed threshold … comprises reducing the fuel flow to the first engine. (col 4, lines 1-10: “…engine output torque (Q) are monitored to provide safe, efficient engine control by automatically varying fuel flow (WF) to provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first engine and the maintaining the rotational speed of the first engine below the overspeed threshold in response to identifying the shaft shear of the first engine of Lescher, in view of Frealle, further in view of Thompson, still further in view Bothwell with the maintaining a rotational speed of the first engine below an overspeed threshold … comprises reducing the fuel flow to the first engine of Rice for the benefit of achieving safe, efficient engine control. (Rice: col. 4, lines 7-10)
Regarding claim 18, Lescher, in view of Frealle, further in view of Thompson, still further in view of Bothwell, yet still further in view of Rice discloses:
The system of claim 11, wherein accommodating the autorotation comprises reducing fuel flow (Frealle: paragraph [0013], lines 1-2 and 7-13) to the first engine (Lescher: col. 3, lines 47-51 and 54-55) and maintaining a rotational speed of the first engine to a rotational speed target. (Rice: col 4, lines 1-10: “…engine output torque (Q) are monitored to provide safe, efficient engine control by automatically varying fuel flow (WF) to provide the desired output power to maintain rotor speed constant…”  The rotational speed target is set to a desired value (i.e. a rotational speed target) and maintained.)
The same motivations as described in claims 11 and 17 above for combining Lescher, Frealle, Thompson, Bothwell, and Rice apply to claim 18.
	Regarding claim 7, the claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise.


	Regarding claim 8, the claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.
claim 20, the claim recites analogous limitations to claims 11 and 18 above, and is therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/17/2021